COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                  417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                              Telephone: (302) 739-4397
                                                              Facsimile: (302) 739-6179

                          Date Submitted: July 12, 2018
                           Date Decided: July 18, 2018



Kurt M. Heyman, Esquire                            Stephen B. Brauerman, Esquire
Heyman Enerio Gattuso & Hirzel LLP                 Bayard, P.A.
300 Delaware Avenue, Suite 200                     600 N. King Street, Suite 400
Wilmington, DE 19801                               Wilmington, DE 19801

       Re:    A&J Capital, Inc. v. Law Office of Krug
              C.A. No. 2018-0240-JRS

Dear Counsel:

       This letter opinion addresses Plaintiff, A&J Capital, Inc.’s (“A&J”), motion

for summary judgment in which A&J seeks a declaratory judgment that it was

improperly removed as manager of LA Metropolis Condo I, LLC (“LAMC” or the

“Company”). A majority of the Company’s members purported to remove A&J as

manager “for cause.” A&J’s motion for summary judgment posits that, as a matter

of contract or as a matter of Delaware common law, prior to removal, the members

were required to provide A&J with: (1) a notice of their intent to remove A&J that

contained an explanation of the ground(s) for removal, and (2) an opportunity to
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 2


respond to the notice.        In taking this position, A&J acknowledges that the

Company’s operating agreement does not expressly contain either condition to

“for cause” removal.

         For the reasons discussed below, I am satisfied that the common law does not

alter or amend the Company’s operating agreement with respect to “for cause”

removal procedures. Consequently, the motion for summary judgment must be

denied.

                             I. FACTUAL BACKGROUND

         I have drawn the facts from the admissions in the pleadings and uncontested

facts presented in the parties’ submissions.1 I have resolved any doubt as to the

absence of a genuine issue of fact in favor of the non-moving party.2

     A. The Parties

         Plaintiff, A&J, is a California corporation and the designated Class B Manager

of the Company pursuant to the Operating Agreement of LAMC (the “Operating


1
 See Ct. Ch. R. 56(c). Citations to the Complaint will be to “Compl. ¶ __” and to the
Def.’s Answer and Verified Countercls. to Verified Compl. will be to “Answer &
Countercl. ¶ __.”
2
    Brown v. Ocean Drilling & Expl. Co., 403 A.2d 1114, 1115 (Del. 1979).
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 3


Agreement”) and the Management Agreement by and among LAMC, A&J and the

Joined Members (the “Management Agreement”),3 both dated July 11, 2014

(collectively, the “Agreements”).4 Nominal Defendant, LAMC, is a Delaware LLC

that was formed for the purpose of raising immigrant investor capital under the EB-

5 visa program administered by the United States Citizenship and Immigration

Services.5 The Company solicited capital from 200 foreign investors, and these

investors became Class B Members of the Company. 6 Defendant, Law Office of




3
  The Management Agreement defines “Joined Members” to be “[t]hose persons . . . who
have joined as a party to this Agreement . . . by entering into a Joinder Agreement . . . and
whose details are contained in each respective Joinder Agreement,” and “Joinder
Agreement” is defined as “the Joinder Agreement to this Agreement in the form as attached
hereto.” Compl., Ex. 2 (“Management Agreement”) at 1–2. A&J represents, and Krug
does not dispute, that the Class B Members executed Joinder Agreements. See Pl.’s Mot.
for Leave to File Verified Am. Compl. 4, Ex. D; Def.’s Answering Br. in Opp’n to Pl.’s
Mot. for Leave to File Am. Compl. 1–3, 6–7.
4
 Compl. ¶ 3; Answer & Countercl. ¶ 13; Compl., Ex. 1 (“Operating Agreement”) § 5.3(a);
Management Agreement § 2(a).
5
    Answer & Countercl. ¶¶ 5, 7, 10.
6
 Answer & Countercl. ¶¶ 2, 12; Operating Agreement at 2; Management Agreement at 1–
2.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 4


Krug (“Krug”), is a single-person California law firm appointed as the interim

Class B Manager following A&J’s purported removal.7

      B. A&J’s Removal as Class B Manager

         The Operating Agreement and Management Agreement contain three removal

provisions that are relevant to this dispute. Under Section 4.8 of the Operating

Agreement, “the Class B Members, by Majority Vote,8 shall have the sole and

exclusive right to approve or disapprove the following . . . (f) Subject to 5.3,

appointment, reappointment and removal, as applicable of any Manager.”9 Pursuant

to Section 5.3(c)(ii) of the Operating Agreement, “[t]he Class B Manager may be

removed by Majority Vote of the Class B Members for gross negligence, intentional

misconduct, fraud or deceit, all as more fully set forth in the Management

Agreement.”10 Section 12(b) of the Management Agreement states, in its entirety:



7
    Answer & Countercl. ¶¶ 4, 27.
8
  The Operating Agreement defines “Majority Vote” as “Class B Members who, at the time
in question, have Percentage Interests aggregating more than fifty percent (50%) of all
Percentage Interests held by all Class B Members.” Operating Agreement at 3.
9
    Operating Agreement § 4.8(f).
10
     Operating Agreement § 5.3(c)(ii).
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 5


         The Class B Manager may be removed by Majority Vote (as defined in
         the Operating Agreement) of the Class B Members for gross
         negligence, intentional misconduct, fraud or deceit; provided that in
         any of such events as specified in this Section 12(b), without limiting
         any of their respective rights and remedies, the Members shall be
         entitled to exercise their respective powers under the Operating
         Agreement to appoint a new Class B Manager and to cause the
         Company to issue written notice of termination to the Class B Manager
         hereunder.11

These three provisions—Sections 4.8(f) and 5.3(c)(ii) of the Operating Agreement

and Section 12(b) of the Management Agreement—comprise the universe of

contractual provisions that govern the procedure for removal of the Class B

Manager.

         On or about March 14, 2018, A&J received a letter (dated March 14, 2018)

notifying it that a majority of the Class B Members had voted to remove A&J as the

Class B Manager and had appointed Krug as the interim Class B Manager

(the “Removal Notice”).12 The Removal Notice states that “[a] majority of the Class

B members have, in writing, voted to remove A&J [] as the Class B Manager,” but

is silent as to the reason(s) for A&J’s removal or the details of the Class B Member


11
     Management Agreement § 12(b).
12
     Answer & Countercl. ¶ 27.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 6


vote effectuating the removal.13 A&J asserts that prior to receiving the Removal

Notice, “neither A&J nor the Company received any notice of any alleged default,

or of the intent to hold a vote . . . by the Class B Members either to remove A&J or

to appoint Krug in A&J’s place as Class B Manager.”14

      C. Procedural Posture

         The parties do not dispute that the Agreements specify, in essence, that

removal of the Class B Manager must be “for cause.”15 They do, however, dispute

whether the Agreements, on their face, require the Class B Members to deliver to

the Class B Manager a notice of intent to remove and provide an opportunity to be

heard, prior to removal. A&J construes the Agreements to require notice and an

opportunity to respond to the notice; Krug maintains that no such requirements can

be drawn from any of the clear and unambiguous provisions at issue.16

Alternatively, A&J argues that Delaware common law, as expressed by our courts


13
     Compl., Ex. 3 (Removal Notice) at 1.
14
     Compl. ¶ 29.
15
  Pl.’s Opening Br. in Supp. of its Mot. for Summ J. (“Opening Br.”) 16–19; Def.’s
Answering Br. in Opp’n to Pl.’s Mot. for Summ. J. (“Answering Br.”) 11.
16
     Opening Br. 2; Answering Br. 12–16.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 7


in the context of Delaware corporation law, requires that managers be given notice

prior to a purported for cause removal. Not surprisingly, Krug disagrees, principally

on the ground that LAMC’s governance scheme is a product of the parties’ contract

(the Operating Agreement), and that scheme cannot be altered by the common law

or otherwise without the consent of the parties to the contract.

      Regardless of which approach the Court might take—enforcement of a notice

requirement as a matter of contract or as a matter of common law—A&J contends

that the Court can decide that it was improperly removed as Class B Manager as a

matter of law on summary judgment without the need for a trial. I agree that there

are no factual issues in dispute with respect to A&J’s motion. I disagree, however,

with the legal premises of that motion. Simply stated, there is neither a contractual

nor a common law basis to impose upon the Class B Members a “notice and

response” condition as a predicate to removal of the Class B Manager for cause.

                                II. LEGAL ANALYSIS

      The court may grant summary judgment only if “there is no genuine issue as

to any material fact and . . . the moving party is entitled to a judgment as a matter of
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 8


law.”17 “When the issue before the Court involves the interpretation of a contract,

summary judgment is appropriate only if the contract in question is unambiguous”

and favors the movant’s position.18 If the court construes the “plain-meaning of the

contract’s terms and provisions” in a manner differently than the construction

proffered by the movant, the court must deny summary judgment and enforce the

contract as written.19

      A. The Agreements Do Not Contemplate Notice and an Opportunity to Be
         Heard Prior to Removal

         As noted, A&J maintains that its right to pre-removal notice is set forth in the

Agreements themselves.20 After carefully reviewing the clear and unambiguous

terms of the operative provisions, however, I am at a loss to see where that right is

either expressly stated or implied. Indeed, the Agreements say nothing at all about

notice or an opportunity to be heard prior to removal. The only “notice” that is

required is referenced in Section 12(b) of the Management Agreement, and that


17
     Ct. Ch. R. 56(c).
18
     United Rentals, Inc. v. RAM Hldgs., Inc., 937 A.2d 810, 830 (Del. Ch. 2007).
19
     Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159–60 (Del. 2010).
20
     Opening Br. 18.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 9


notice is an after-the-fact notice of termination, not a prior notice of the cause the

Class B Members believe they have to justify removal. That the Management

Agreement speaks to notice of termination after the Class B Members have voted,

but is silent about prior notice and an opportunity to be heard, is meaningful in

discerning that the parties did not intend to contract for pre-removal notice.21

         A&J urges the Court to infer that the procedural protections it seeks are

embedded in the Agreements because “the common meaning of being removed ‘for

gross negligence, intentional misconduct, fraud or deceit’ means ‘by reason of’ or

‘due to’ those bases,” thus requiring notice prior to removal.22 In the context of non-

corporate business entities, however, the entity operating agreement typically will

expressly provide for such procedural protections when the parties intend for them




21
  See Haase v. Grant, 2008 WL 372471, at *3 (Del. Ch. Feb. 7 2008) (noting that the
court’s construction of the contract at issue was supported by the fact that the parties
evidenced their awareness and approach to dealing with certain topics (e.g., notice) in other
provisions of their contract).
22
     Opening Br. 18.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 10


to apply.23 In the absence of such provisions, the Court will not infer them or rewrite

the contract to include them.24

     B. Common Law Cannot Be a Basis to Rewrite the Parties’ Agreements

       A&J alternatively argues that pre-removal notice is implicit in the Agreements

because that is a sine qua non of for cause removal recognized in our common law.

Relying upon Campbell v. Loew’s, Inc., Bossier v. Connell and Superwire.com, Inc.

v. Hampton, A&J argues that a requirement has emerged in the common law that



23
   See, e.g., 2009 Caiola Family Tr. v. PWA, LLC, 2015 WL 6007596, at *14 (Del. Ch.
Oct. 14, 2015) (observing that the Operating Agreement governing removal of the
managing member required that “notice shall set forth the reason(s) for removal” and the
managing member has “thirty days to commence an action challenging the removal”);
Feeley v. NHAOCG, LLC, 2012 WL 966944, at *2 (Del. Ch. Mar. 20, 2012) (noting that
the procedure to remove an LLC managing member under the operative agreement
includes a ten-day cure period after the managing member receives notice of its default).
24
   Rockwell v. Rockwell, 681 A.2d 1017, 1020–21 (Del. 1986) (“This Court has held
generally . . . that ‘Delaware follows the well-established principal that in construing a
contract a court cannot in effect rewrite it or supply omitted provisions’”) (citations
omitted). In this instance, the Agreements set forth a comprehensive procedure for
removal—the Class B Members vote, and if there is a Majority Vote in favor of removal,
then “the Members shall be entitled to . . . appoint a new Class B Manager and to cause the
Company to issue written notice of termination to the Class B Manager. . . .” Management
Agreement at § 12(b); Operating Agreement at § 5.3(c)(ii). That the bargained-for removal
procedure does not contain a pre-removal notice provision, and is not, therefore, favorable
to A&J, does not entitle A&J to rewrite the Agreements. If A&J wanted greater removal
protections, it should have bargained for them.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 11


before a director of a Delaware corporation may be removed for cause, that director

must be given pre-removal notice of the purported “cause” for removal and an

opportunity to respond.25 According to A&J, there is simply no principled basis to

deny a managing member of a Delaware LLC that same right and protection.

For reasons explained below, I disagree.

       1. Limited Liability Companies Are Creatures of Contract
       “Delaware law with regard to limited liability companies is contractarian.”26

To this end, the Limited Liability Company Act (the “LLC Act”) affords parties

broad discretion in drafting LLC agreements, provides default provisions where the



25
   Campbell v. Loew’s, Inc., 134 A.2d 852, 859–60 (Del. Ch. 1957) (holding that when
removing a director of a corporation for cause, “there must be the service of specific
charges, adequate notice and full opportunity of meeting the accusation” because the
“accused director [is] entitled to be heard in his own defense”); Bossier v. Connell, 1986
WL 12785, at *6 (Del. Ch. Nov. 12, 1986) (reiterating the pre-removal notice requirement
articulated in Loew’s); Superwire.com, Inc. v. Hampton, 805 A.2d 904, 912 (Del. Ch. 2002)
(“A ‘for cause’ removal of a director [of a Delaware corporation] requires that the
individual be given (i) specific charges for his removal, (ii) adequate notice, and (iii) a full
opportunity to meet the accusation. The same is true whether the action is taken at a
meeting of stockholders or by written consent.”).
26
   Huatuco v. Satellite Healthcare, 2013 WL 6460898, at *1 (Del. Ch. Dec. 9, 2013), aff’d,
93 A.3d 654 (Del. 2014). See also TravelCenters of Am., LLC v. Brog, 2008 WL 1746987,
at *1 (Del. Ch. Apr. 3, 2008) (observing that “limited liability companies are creatures of
contract”).
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 12


LLC agreements are silent and ensures that such agreements, with limited

exceptions, will be honored by a reviewing court.27 Indeed, Section 18-1101(b) of

the LLC Act expressly confirms that “[i]t is the policy of this chapter to give the

maximum effect to the principle of freedom of contract and to the enforceability of

limited liability company agreements.”28

         “[A]n alternative entity, like the LLC at the center of this litigation, is not the

same thing as a corporation.”29 The distinction is basic; the scope, structure and very

personality of the LLC is set almost exclusively by its operating agreement.30 “It is

this flexibility that gives ‘uncorporate’ entities like limited liability companies their



27
  See Huatuco, 2013 WL 6460898, at *1. See also Elf Atochem N. Am., Inc. v. Jaffari,
727 A.2d 286, 291 (Del. 1999) (“The basic approach of the Delaware [LLC] Act is to
provide members with broad discretion in drafting the Agreement and to furnish default
provisions when the members’ agreement is silent.”); Walker v. Res. Dev. Co., L.L.C. (DE),
791 A.2d 799, 813 (Del. Ch. 2000) (“Once members exercise their contractual freedom in
their limited liability company agreement, they can be virtually certain that the agreement
will be enforced in accordance with its terms.”) (internal quotations omitted).
28
     6 Del. C. § 18-1101(b).
29
     2009 Caiola Family Tr., 2015 WL 6007596, at *1.
30
  R & R Capital, LLC v. Buck & Doe Run Valley Farms, LLC, 2008 WL 3846318, at *1
(Del. Ch. Aug. 19, 2008) (citing Fisk Ventures, LLC v. Segal, 2008 WL 1961156, at *1
(Del. Ch. May 7, 2008)).
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 13


allure; a principle attraction of the LLC form of entity is the statutory freedom

granted to members to shape, by contract, their own approach to common business

‘relationship’ problems” (like the reputational consequences of for cause removal at

issue in this litigation).31

         2. The Common Law Cannot Be Grafted on to the Agreements
         In governance disputes among constituencies in an LLC, the starting (and end)

point almost always is the parties’ bargained-for operating agreement, and the

court’s role in these disputes is to “interpret [the] contract [and] effectuate the

parties’ intent.”32 In this regard, A&J is correct that, in certain contexts, this court

has borrowed from corporate law principles to aid in the construction of an

alternative entity operating agreement. For example, when the parties themselves

embrace corporate elements within their operating agreement, this court has taken

that as a signal of the parties’ intent to model their alternative entity on a traditional




31
     R & R Capital, 2008 WL 3846318, at *4 (internal quotations omitted).
32
  GRT, Inc. v. Marathon GTF Tech., Ltd., 2012 WL 2356489, at *7 (Del. Ch. June 21,
2012) (internal quotations omitted).
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 14


corporate structure.33 When the court has looked beyond the LLC agreement for

guidance in construing its terms, however, the court has been careful “not to embrace

analogies to other entities or legal structures too broadly or without close analysis,

because the flexibility inherent in the limited liability company form complicates the

task of fixing such labels or making such comparisons.”34

         Honing in on instances where this Court has borrowed from our common law

of corporations to assist in its interpretation of alternative entity agreements, A&J

asserts that “it is appropriate for the Court to analogize corporate law when

interpreting the [] [A]greement[s]” because “the procedural protections established

by Campbell and Superwire.com are common law protections . . . [that] are . . . no

less applicable in the context of an LLC than a corporation.”35 Moreover, A&J




33
   See, e.g., Obeid v. Hogan, 2016 WL 3356851, at *6 (Del. Ch. June 10, 2016) (“The
choices that the drafters make have consequences. . . . If the drafters have opted for a
manager-managed entity, created a board of directors, and adopted other corporate
features, then the parties to the agreement should expect a court to draw on analogies to
corporate law.”). See also id. at *1 (“By opting for a corporate-style governance structure,
the drafters evidenced their desire to have corporate-style legal rules govern the entity.”).
34
     Obeid, 2016 WL 3356851, at *6 (internal quotations omitted).
35
     Opening Br. 22.
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 15


argues the General Assembly’s adoption of 6 Del. C. § 18-110436 reflects an

appreciation that, in certain instances, a “purely contractarian view” must give way

to the common law.37 In my view, A&J is wrong for two reasons.

       First, the precedents on which A&J relies to support the proposition that the

Court should readily borrow from our corporation law when construing governance

rights under a LLC operating agreement are distinguishable. It is one thing to look

to the corporation law when assessing the extent to which a managing member owes

common law fiduciary duties when those duties are not clearly defined in the entity’s

operating agreement38; it is another thing entirely, however, to rewrite the clearly




36
  Section 18-1104 states, in its entirety: “In any case not provided for in this chapter, the
rules of law and equity, including the rules of law and equity relating to fiduciary duties
and the law merchant, shall govern.”
37
  Pl.’s Reply Br. in Supp. of Its Mot. for Summ. J. 10 (citing In re Carlisle Etcetera LLC,
114 A.3d 592, 605 (Del. Ch. 2015)).
38
   See Auriga Capital Corp. v. Gatz Props., LLC, 40 A.3d 839, 849–50 (Del. Ch. 2012),
aff’d sub nom. Gatz Props., LLC v. Auriga Capital Corp., 59 A.3d 1206 (Del. 2012)
(analyzing whether “traditional fiduciary duties of loyalty and care apply by default as to
managers or members of a limited liability company” and finding that under 6 Del. C. § 18-
1104, there is “justification for application of fiduciary duties grounded in equity to
managers of LLCs to the extent that such duties have not been altered or eliminated under
the relevant LLC agreement”) (emphasis added); In re Cencom Cable Income P’rs, L.P.
Litig., 2008 WL 5050624, at *4 (Del. Ch. Nov. 26, 2008) (declining to find that contractual
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 16


written procedures by which a managing member will be removed for cause and

thereby impose upon the members requirements for which the parties themselves

never bargained.

       Second, read in A&J’s light, the General Assembly intended for Section 18-

1104 single-handedly to “supplant the primacy of the LLC Agreement in the

alternative entity context”39 in contravention of Section 18-1101(b)40 and

corresponding jurisprudence. That construction, in my view, reads too much into

Section 18-1104. Indeed, Delaware’s pro-contractarian policy in the alternative

entity space is alive and well. This is perhaps best illustrated by our Supreme Court’s

approach to contract construction in a series of decisions concerning a limited

partnership agreement. In an early iteration of Brinckerhoff v. Enbridge Energy Co.,


principles are controlling because “the General Partner imported common law fiduciary
duties into its relationship”) (internal quotations omitted).
39
  Cf. Vila v. BVWebTies LLC, 2010 WL 3866098, at *12 (Del. Ch. Oct. 1, 2010) (“Because
this restriction on direct competition is an explicit provision of § 12.02 of the LLC
Agreement, [Defendant’s] vague attempt to broaden the provision by pointing to traditional
corporate law principles is an improper attempt to supplant the primacy of the LLC
Agreement in the alternative entity context.”).
40
  Section 18-1101(b) states: “It is the policy of this chapter to give the maximum effect to
the principle of freedom of contract and to the enforceability of limited liability company
agreements.”
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 17


Inc., the Court looked to the common law of bad faith when construing contractual

provisions that imposed a duty of good faith upon the general partner.41 Four years

later, when construing the same limited partnership agreement in a subsequent

dispute among the same parties, the Court “changed course” and concluded that, in

the alternative entity context, it was appropriate to measure good faith against a more

traditional “contractual good faith standard of care,” rather than against “common

law standards of care and fiduciary duties.”42

         LAMC is a prime example of an LLC that is expressly “uncorporate”43 in its

governance structure. The Agreements provide for management by a single44


41
   Brinckerhoff v. Enbridge Energy Co., Inc., 67 A.3d 369, 373 (Del. 2013) (borrowing
from the common law of corporations, the court interpreted a contractual requirement that
the general partner act in good faith as requiring a plaintiff to plead bad faith in order to
plead a breach of that provision).
42
   Brinckerhoff v. Enbridge Energy Co., Inc., 159 A.3d 242, 247, 252–253 (Del. 2017)
(“chang[ing] course” from its earlier decision and looking instead to the limited partnership
agreement itself for guidance when defining good faith). See also id. at 259 (adopting an
approach that “is more faithful to the specific language of the Enbridge LPA, and does not
rely on extra-contractual notions of waste and a heightened pleading burden to plead bad
faith”) (emphasis added).
43
     R & R Capital, 2008 WL 3846318, at *4.
44
  I note that the Operating Agreement also provides for a “Class A Manager” who is
charged with the very limited responsibilities of maintaining “the Company’s compliance
with [United States Citizenship and Immigration Services] rules and regulations” and
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 18


managing member rather than by a board of managers,45 and Class B Members,

unlike stockholders in a corporation, have reserved for themselves the “sole and

exclusive right to approve or disapprove” several operational decisions, ranging

from the incurrence of obligations, to the approval of additional capital contributions

that are not made by all of the members on a pro rata basis, to the admission of

additional Class B Members.46 Under these circumstances, where the parties have

not evidenced an intent to borrow from the corporate law to modify or add to the

rights and obligations they bargained for in their governance agreements, I can see

no basis to do so now simply because one of the parties wishes it had negotiated a

better deal.

                                  III.   CONCLUSION
         By their unambiguous terms, the Agreements do not provide A&J a right to

pre-removal notice or a right to be heard before removal. And, having considered



subscription agreements utilized by LAMC to sell Class B units to each Class B Member.
Operating Agreement at 5, § 5.3(c)(i); Answer & Countercl. ¶ 11. This is yet another
illustration of LAMC’s “uncorporate” governance structure.
45
     Operating Agreement § 5.1.
46
     See Operating Agreement § 4.8(a)–(j).
A&J Capital, Inc. v. Law Office of Krug
C.A. No. 2018-0240-JRS
July 18, 2018
Page 19


that “[i]t is important not to embrace analogies to other entities or legal structures

too broadly,”47 I conclude that LAMC is clearly not analogous to a corporation, in

structure or operation, and that drawing from corporate common law to interpret the

for cause removal provisions in the Agreements would be tantamount to rewriting

the Company’s governance agreements without the parties’ consent. “[C]onsistent

with Delaware’s pro-contractarian policy, a party may not come to court to enforce

a contractual right that it did not obtain for itself at the negotiating table.”48

         The motion for summary judgment is DENIED.

         IT IS SO ORDERED.

                                                 Very truly yours,

                                                 /s/ Joseph R. Slights III




47
     Obeid, 2016 WL 3356851, at *6.
48
     GRT, 2012 WL 2356489, at *7.